THE COMMONWEALTH COURT OF PENNSYLVANIA


Antwaun Raymoan Wilson,              :
               Petitioner            :
                                     :
            v.                       : No. 329 C.D. 2015
                                     :
Pennsylvania Board of Probation      :
and Parole,                          :
                 Respondent          :




                                  ORDER


            AND NOW, this 25th day of September, 2015, the opinion filed
August 11, 2015, in the above-captioned matter shall be designated Opinion rather
than Memorandum Opinion, and it shall be reported.



                                     ________________________________
                                     DAN PELLEGRINI, President Judge